Order entered July 19, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00030-CV

                   IN RE TOYOTA MOTOR SALES, U.S.A., INC.
                  AND TOYOTA MOTOR CORPORATION, Relators

               Original Proceeding from the 134th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-15296

                                       ORDER
                       Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                  /s/   ADA BROWN
                                                        JUSTICE